            Case 1:20-cv-05414-RA Document 23 Filed 04/15/21 Page 1 of 1



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
                                                                   DATE FILED: 04/15/2021
 LINNEA MICHAELS, et al.,

                              Plaintiffs,
                                                                No. 20-CV-5414 (RA)
                         v.
                                                                           ORDER
 FELLOWSHIPS AT AUSCHWITZ FOR
 THE STUDY OF PROFESSIONAL
 ETHICS, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      April 15, 2021
            New York, New York                      Ronnie Abrams
                                                    United States District Judge
